Exhibit 10.1

EXECUTION COPY

 

 

 

SECURITIES PURCHASE AGREEMENT

Dated September 29, 2016

by and among

OZ MANAGEMENT LP

OZ ADVISORS LP

OZ ADVISORS II LP

and

THE PURCHASERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I PURCHASE; CLOSING      1      1.1   

Purchase

     1      1.2   

Closing

     1      1.3   

Interpretation

     4    ARTICLE II REPRESENTATIONS AND WARRANTIES      4      2.1   

Material Adverse Effect

     4      2.2   

Representations and Warranties of the Issuers

     5      2.3   

Representations and Warranties of the Purchasers

     8    ARTICLE III COVENANTS      9      3.1   

Commercially Reasonable Efforts

     9      3.2   

Expenses

     9      3.3   

Certain Notifications Until Closing

     9      3.4   

Issuer Arrangements

     9    ARTICLE IV ADDITIONAL AGREEMENTS      10      4.1   

Purchase for Investment

     10      4.2   

Legend

     10      4.3   

Issuance of Preferred Units

     11      4.4   

Holders’ Committee

     11      4.5   

Use of Proceeds

     12      4.6   

Release of Claims

     12      4.7   

Indemnification

     13      4.8   

Certain Acknowledgements

     14    ARTICLE V MISCELLANEOUS      14      5.1   

Termination

     14      5.2   

Removed Purchasers

     15      5.3   

Amendment

     15      5.4   

Waiver of Conditions

     15      5.5   

Counterparts and Facsimile

     15      5.6   

Governing Law; Submission to Jurisdiction, Etc.

     16      5.7   

Notices

     16   



--------------------------------------------------------------------------------

 

5.8

  

Entire Agreement, Etc.

     17     

5.9

  

Definitions of “subsidiary” and “Affiliate”

     17     

5.10

  

Assignment

     17     

5.11

  

Severability

     17     

5.12

  

No Third Party Beneficiaries

     18     

5.13

  

Independent Nature of Purchasers

     18   

LIST OF ANNEXES

 

ANNEX A:   FORM OF UNIT DESIGNATION

LIST OF SCHEDULES

 

SCHEDULE A:   PURCHASERS

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Section

$

   1.3

Affiliate

   5.9(b)

Agreement

   Preamble

Bankruptcy Exceptions

   2.2(d)(i)

business day

   1.3

Capitalization Date

   2.2(b)

Claim

   1.2(a)(i)

Closing

   1.2(a)(i)

Closing Date

   1.2(a)(iii)

Common Units

   2.2(b)

Company

   Recitals

dollars

   1.3

DSO

   3.2

Governmental Entities

   1.2(c)

Holders’ Committee

   4.4(a)

Holders’ Committee Losses

   4.4(c)

Indemnified Matters

   4.7

Indemnifying Parties

   4.7

Initial Closing

   1.2(a)(i)

Initial Closing Outside Date

   1.2(a)(i)

Issuers

   Preamble

Lien

   1.2(b)

Losses

   4.7

Material Adverse Effect

   2.1

Och-Ziff

   Recitals

Outside Dates

   1.2(a)(ii)

OZ Advisors I

   Preamble

OZ Advisors II

   Preamble

OZ Management

   Preamble

Preferred Units

   Recitals

Purchase

   1.1

Purchase Price

   1.1

Purchased Securities

   Recitals

Purchaser

   Preamble

Purchaser Material Adverse Effect

   2.3(b)(ii)

Purchaser Parties

   4.6(a)

Purchasers

   Preamble

Redemption Proceeds Distribution Date

   1.2(e)(iv)

Release and Indemnity

   4.8(a)(ii)

Released Matters

   4.6(a)

SEC

   2.2(d)(iii)

Securities Act

   2.2(a)

Significant Subsidiaries

   2.2(a)

 

iii



--------------------------------------------------------------------------------

Term

  

Section

Significant Subsidiary

   2.2(a)

Subsequent Closing

   1.2(a)(ii)

Subsequent Closing Outside Date

   1.2(a)(ii)

subsidiary

   5.9

Transaction Documents

   2.1

Unit Designation

   1.2(e)(iv)

 

iv



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT, dated September 29, 2016 (this “Agreement”),
between OZ Management LP, a Delaware limited partnership (“OZ Management”), OZ
Advisors LP, a Delaware limited partnership (“OZ Advisors I”), and OZ Advisors
II LP, a Delaware limited partnership (“OZ Advisors II”, together with OZ
Management and OZ Advisors I, collectively, the “Issuers”), and the purchasers
set forth on Schedule A attached hereto (each, a “Purchaser”, and collectively,
the “Purchasers”).

RECITALS:

A. The Issuers. Each of the Issuers is a subsidiary of Och-Ziff Capital
Management Group LLC, a Delaware limited liability company (“Och-Ziff” or the
“Company”).

B. The Issuances. The Issuers intend to issue and sell to the Purchasers, and
the Purchasers intend to acquire from the Issuers, Class A Cumulative Preferred
Units (the “Preferred Units” or the “Purchased Securities”).

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; CLOSING

1.1 Purchase. On the terms and subject to the conditions set forth in this
Agreement, the Issuers agree to sell to each Purchaser, and each Purchaser
agrees to purchase from the Issuers (the “Purchase”), at the applicable Closing
(as hereinafter defined), the number of Purchased Securities in each Issuer set
forth opposite the name of such Purchaser on Schedule A-1, in the case of the
Initial Closing (as hereinafter defined), and on Schedule A-2, in the case of
the Subsequent Closing (as hereinafter defined), for the aggregate purchase
price set forth opposite the name of such Purchaser on Schedule A-1 or A-2, as
applicable (such Purchaser’s “Purchase Price”).

1.2 Closing.

(a) The purchase, sale and issuance of the Preferred Units shall take place at
two closings (each, a “Closing”) as set forth below.

(i) On the terms and subject to the conditions set forth in this Agreement, the
initial closing of the Purchase (the “Initial Closing”) will take place at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, New York 10036, on the sixth calendar day after date hereof, subject to
the satisfaction or waiver of all of the conditions precedent to the Initial
Closing set forth in Section 1.2(c), (d) and (e) (other than satisfaction of
those conditions that by their nature are to be satisfied by action taken at the
Initial Closing, it being understood that the occurrence of the Initial Closing
shall remain subject to the satisfaction or waiver of such conditions at the
Initial Closing), or such other time not later than the eighth day following the
date of this Agreement (the “Initial Closing Outside Date”) and location as
agreed to by the Holders’ Committee and the Issuers.



--------------------------------------------------------------------------------

(ii) On the terms and subject to the conditions set forth in this Agreement, the
subsequent closing of the Purchase to take place on a date no earlier than
January 2, 2017 (the “Subsequent Closing”) will take place at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, on the fifth calendar day (or if such day is not a business day, the next
business day) following the Redemption Proceeds Distribution Date, subject to
the satisfaction or waiver of all of the conditions precedent to the Subsequent
Closing set forth in Section 1.2(c), (d), and (e) (other than satisfaction of
those conditions that by their nature are to be satisfied by action taken at the
Subsequent Closing, it being understood that the occurrence of the Subsequent
Closing shall remain subject to the satisfaction or waiver of such conditions at
the Subsequent Closing), or such other time not later than January 31, 2017 (the
“Subsequent Closing Outside Date” and, together with the Initial Closing Outside
Date, the “Outside Dates”) and location as agreed to by the Holders’ Committee
and the Issuers.

(iii) The time and date on which a Closing occurs is referred to in this
Agreement as the “Closing Date.”

(b) At the Initial Closing, the Issuers will deliver to each Purchaser the
Purchased Securities set forth opposite the name of such Purchaser on Schedule
A-1, and at the Subsequent Closing, the Issuers will deliver to each Purchaser
the Purchased Securities set forth opposite the name of such Purchaser on
Schedule A-2, in each case, free and clear of any lien, security interest,
charge, restriction on transfer, option, or other encumbrance (each of the
foregoing, a “Lien”) (other than restrictions on transfer imposed by applicable
securities laws), in exchange for payment by such Purchaser of its respective
Purchase Price by wire transfer of immediately available United States funds to
a bank account that has been designated by the Issuers at least two (2) business
days prior to the applicable Closing Date.

(c) The respective obligations of each of the Purchasers and the Issuers to
consummate the Purchase are subject to the fulfillment (as determined by the
Holders’ Committee in its sole discretion on behalf of the Purchasers, or by the
Issuers, as applicable) or waiver by the Holders’ Committee and the Issuers, as
applicable, prior to the Closing of the condition that (i) any approvals or
authorizations of all United States and other governmental or regulatory
authorities (collectively, “Governmental Entities”), the absence of which would
reasonably be expected to make the Purchase unlawful, shall have been obtained
or made in form and substance reasonably satisfactory to the Issuers and the
Holders’ Committee and shall be in full force and effect and all waiting periods
required by United States and other applicable law shall have expired, (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
Purchase, and (iii) there shall not be any litigation challenging or seeking
damages in connection with the transactions contemplated by this Agreement that
would, as of the applicable Closing Date, prevent the issuance or sale of the
Purchased Securities, impose any Liens thereon, or otherwise restrict or impair
the Purchasers’ ability to exercise full ownership rights from and after the
applicable Closing with respect to the Purchased Securities.

(d) The obligation of the Issuers to consummate a Closing is also subject to the
fulfillment or waiver by the Issuers at or prior to such Closing of each of the
following conditions:

(i) (A) the representations and warranties of each Purchaser set forth in this
Agreement shall be true and correct as though made on and as of the applicable
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct as of such date), (B) each Purchaser shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the applicable Closing and (C) each Purchaser shall
have delivered to the Issuers a certificate, duly executed by such Purchaser
(or, if such Purchaser is not an individual, an executive officer thereof), with
respect to the foregoing as applicable to such Purchaser.

 

2



--------------------------------------------------------------------------------

(e) The obligation of the Purchasers to consummate a Closing is also subject to
the fulfillment (as determined by the Holders’ Committee in its sole discretion)
or waiver by the Holders’ Committee at or prior to such Closing of each of the
following conditions:

(i) No Material Adverse Effect shall have occurred or would reasonably be
expected to occur;

(ii) (A) the representations and warranties of the Issuers set forth in (x)
Section 2.2(a), (b), (c), (d), and (f) shall be true and correct in all respects
as though made on and as of the applicable Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct as of such date)
and (y) Section 2.2(e) and (g) shall be true and correct in all material
respects as though made on and as of the applicable Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct as of such date),
(B) the Issuers shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the
applicable Closing and (C) the Issuers shall have delivered to the Purchasers a
certificate, duly executed by an executive officer of each Issuer or its general
partner, with respect to the foregoing;

(iii) after giving effect to the issuance of the Preferred Units and the use of
proceeds therefrom as set forth in Section 4.5, the Company, the Issuers, and
the Company’s subsidiaries shall be in compliance in all respects with the terms
and provisions of each credit agreement, indenture, lease or other material
agreement or instrument and of any judgments, decrees, governmental orders,
statutes, rules or regulations by which it is bound or to which its properties
or assets are subject. After giving effect to the issuance of the Preferred
Units and the use of proceeds therefrom as set forth in Section 4.5, no default,
event of default, violation, or Lien under any such credit agreement, indenture,
lease or other material agreement or instrument shall exist, without giving
effect to any cure right or any requirement relating to notice of acceleration
or the passage of time;

(iv) with respect to the Subsequent Closing only, each Purchaser shall have
received redemption proceeds from one or more entities controlled by the Issuers
in which such Purchaser is an investor in an amount that is adequate for such
Purchaser to consummate the Purchase at the Subsequent Closing (the date on
which such proceeds are received by all of the Purchasers, the “Redemption
Proceeds Distribution Date”);

 

3



--------------------------------------------------------------------------------

(v) in the case of the Initial Closing, each of the Issuers shall have duly
adopted and delivered to the Purchasers a copy of the Unit Designation in
substantially the form attached hereto as Annex A (the “Unit Designation”), duly
executed by the parties thereto;

(vi) the Issuers shall have delivered evidence of the issuance of the number of
Preferred Units set forth opposite the name of each Purchaser on Schedule A
hereto to each such Purchaser or its designee(s) in a form reasonably acceptable
to each such Purchaser or its designee(s);

(vii) each Purchaser shall have paid its respective Purchase Price relating to
such Closing to the Issuers in accordance with Section 1.2(b) substantially
concurrently with each other Purchaser; and

(viii) the Company shall have reimbursed Daniel S. Och and certain of his
related entities and family trusts (collectively, “DSO”) pursuant to Section 3.2
and the other Purchasers for their reasonable and documented out-of-pocket legal
fees and expenses incurred in connection with the negotiation and execution of
the transactions contemplated by this Agreement.

1.3 Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections” or “Annexes,” such reference shall be to a Recital,
Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein,” “hereof,” “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean a
business day in the City of New York.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Material Adverse Effect. “Material Adverse Effect” means any fact, event,
change, occurrence or effect that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on (i) the
business, results of operation or condition (financial or otherwise) or
prospects of the Issuers and their consolidated

 

4



--------------------------------------------------------------------------------

subsidiaries taken as a whole, or (ii) the ability of the Issuers to consummate
the Purchase and the other transactions contemplated by this Agreement or the
Transaction Documents. For purposes of this Agreement, the term “Transaction
Documents” refers collectively to this Agreement, the Unit Designation and any
other agreements or instruments to be entered into by one or more parties hereto
in connection herewith, in each case, as amended, modified or supplemented from
time to time in accordance with their respective terms.

2.2 Representations and Warranties of the Issuers. The Issuers hereby jointly
and severally represent and warrant to the Purchasers that as of the date hereof
and as of the applicable Closing Date (or such other date specified herein):

(a) Organization, Authority and Significant Subsidiaries. Each Issuer has been
duly organized and is validly existing as a limited partnership in good standing
under the laws of the State of Delaware, with the requisite entity power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, except as has not had or would not be
reasonably expected to have a Material Adverse Effect, has been duly qualified
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties, or conducts any
business so as to require such qualification; each subsidiary of such Issuer
that is a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”) (individually a “Significant Subsidiary” and collectively the “Significant
Subsidiaries”) has been duly organized and is validly existing in good standing
under the laws of its jurisdiction of organization.

(b) Capitalization of Issuers. The (i) equity interests of OZ Management consist
of 297,317,019 Class A Common Units that were issued and outstanding as of
September 26, 2016 (the “Capitalization Date”), 181,498,235 Class B Common Units
that were issued and outstanding as of the Capitalization Date, and 25,450,330
Class D Common Units that were issued and outstanding as of the Capitalization
Date, and (ii) non-equity interests of OZ Management consist of 4,000,000 Profit
Sharing Interests that were issued and outstanding as of the Capitalization
Date, and 22 Class C Non-Equity Interests that were issued and outstanding as of
the Capitalization Date. The (i) equity interests of OZ Advisors consist of
297,317,019 Class A Common Units that were issued and outstanding as of the
Capitalization Date, 181,498,235 Class B Common Units that were issued and
outstanding as of the Capitalization Date, and 25,450,330 Class D Common Units
that were issued and outstanding as of the Capitalization Date, and (ii)
non-equity interests of OZ Advisors consist of 4,000,000 Profit Sharing
Interests that were issued and outstanding as of the Capitalization Date, and 22
Class C Non-Equity Interests that were issued and outstanding as of the
Capitalization Date. The (i) equity interests of OZ Advisors II consist of
297,317,019 Class A Common Units that were issued and outstanding as of the
Capitalization Date, 181,498,235 Class B Common Units that were issued and
outstanding as of the Capitalization Date, and 25,450,330 Class D Common Units
that were issued and outstanding as of the Capitalization Date, and (ii)
non-equity interests of OZ Advisors II consist of 4,000,000 Profit Sharing
Interests that were issued and outstanding as of the Capitalization Date, and 22
Class C Non-Equity Interests that were issued and outstanding as of the
Capitalization Date. As of the Capitalization Date, no Issuer held any Class A
Common Unit, Class B Common Unit, or Class D Common Unit (together, “Common
Units”) as treasury stock. The outstanding (i) Common Units of each Issuer and
the (ii) Profit Sharing

 

5



--------------------------------------------------------------------------------

Interests and Class C Non-Equity Interests of each Issuer have been duly
authorized and are validly issued and outstanding, and subject to no preemptive
rights. As of the date of this Agreement, except (i) as set forth in the first
three sentences of this Section 2.2(b), (ii) as contemplated by the Exchange
Agreement, and (iii) for (A) distributions payable in Common Units or Deferred
Cash Interests in respect of Profit Sharing Interests, (B) other issuances (X)
made in accordance with a Partner Agreement, or (Y) upon settlement of
restricted share units of the Company, (I) there are no other outstanding equity
or non-equity interests of any Issuer, (II) there are no Common Units or other
equity interests of any Issuer reserved for issuance, (III) no Issuer has any
outstanding securities providing the holder the right to acquire Common Units or
other equity interests or non-equity interests, or any outstanding options,
warrants, restricted units, equity appreciation rights, profits interests,
phantom equity, convertible securities, preemptive rights or exchange rights or
other agreements relating to the Common Units or any other equity interest in
such Issuer, and (IV) no Issuer has any commitment to authorize, issue, sell,
redeem or otherwise acquire any Common Units or other equity interests or
non-equity interests. Since the Capitalization Date, no Issuer has issued any
Common Units, Profit Sharing Interests, Deferred Cash Interests, or Class C
Non-Equity Interests. Except as set forth in Schedule 2.2(b), there are no
voting trusts, shareholder agreements, proxies or other agreements in effect
with respect to the voting or transfer of any Common Units of or any other
equity interests or non-equity interests in any Issuer.

(c) Preferred Units. The Preferred Units have been duly and validly authorized,
and, when issued and delivered pursuant to this Agreement, such Preferred Units
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens, except for restrictions on transfer imposed by applicable
securities laws. The Preferred Units in each Issuer, when issued, will have the
designations, preferences and relative, participating, optional and other rights
and qualifications, limitations and restrictions set forth in the Unit
Designation relating to such Issuer. The Preferred Units are subject to no
preemptive rights and were not issued in violation of any preemptive rights.

(d) Authorization, Enforceability.

(i) Each Issuer has the requisite limited partnership power and authority to
execute and deliver this Agreement and the other Transaction Documents and to
carry out its obligations hereunder and thereunder (which includes the issuance
of the Preferred Units). The execution, delivery and performance by each Issuer
and/or its subsidiaries of this Agreement and the other Transaction Documents to
which it and/or its subsidiaries is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company, the Issuers and their respective
equityholders, and no further approval or authorization is required on the part
of the Company or such Issuer. This Agreement and the other Transaction
Documents are or will be valid and binding obligations of each Issuer and/or its
subsidiaries, enforceable against such Issuer and/or its subsidiaries in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity (“Bankruptcy Exceptions”).

 

6



--------------------------------------------------------------------------------

(ii) The execution, delivery and performance by each Issuer and/or its
subsidiaries of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby and compliance
by such Issuer and/or its subsidiaries with any of the provisions hereof and
thereof, will not (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any Lien upon any
of the properties or assets of such Issuer and/or its subsidiaries under any of
the terms, conditions or provisions of (A) its certificate of formation, limited
partnership agreement or similar organizational documents or (B) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which such Issuer or any Significant Subsidiary is a
party or by which it or any Significant Subsidiary may be bound, or to which
such Issuer or any Significant Subsidiary or any of the properties or assets of
such Issuer or any Significant Subsidiary may be subject, or (ii) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to such Issuer or any Significant Subsidiary or
any of their respective properties or assets except, in the case of clauses
(i)(B) and (ii), for those occurrences that, individually or in the aggregate,
have not had and would not be reasonably expected to have a Material Adverse
Effect.

(iii) Other than any current report on Form 8-K required to be filed with the
United States Securities and Exchange Commission (the “SEC”), no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by such Issuer and/or
its subsidiaries in connection with the consummation by such Issuer and/or its
subsidiaries of the Purchase except for any such notices, filings, exemptions
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not be reasonably expected to have a Material Adverse Effect.

(e) Company Financial Statements.

(i) The consolidated financial statements of the Company and its consolidated
subsidiaries included or incorporated by reference in the SEC reports filed
prior to the applicable Closing, present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
(including the Issuers) as of the dates indicated therein and the consolidated
results of their operations for the periods specified therein; and except as
stated therein, such financial statements were prepared in conformity with GAAP
applied on a consistent basis (except as may be noted therein).

(ii) Ernst & Young LLP, who have certified certain financial statements of the
Company and its subsidiaries, are independent public accountants as required by
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the SEC and the Public Company Accounting Oversight
Board.

(f) No Material Adverse Effect. Since December 31, 2015, no fact, circumstance,
event, change, occurrence, condition or development has occurred that,
individually or in the aggregate, has had or would be reasonably expected to
have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(g) Reports.

(i) Since December 31, 2015, the Company has complied in all material respects
with the filing requirements of Sections 13(a), 14(a) and 15(d) of the Exchange
Act.

(ii) The SEC reports filed by the Company prior to the applicable Closing, when
they became effective or were filed with the SEC, as the case may be, conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the SEC
thereunder, and none of such documents, when they became effective or were filed
with the SEC, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.

2.3 Representations and Warranties of the Purchasers. Each Purchaser hereby
severally (and not jointly) represents and warrants to the Issuers that as of
the date hereof and the applicable Closing Date:

(a) Status. If such Purchaser is not an individual, such Purchaser has been duly
organized and is validly existing under the laws of its jurisdiction of
organization.

(b) Authorization, Enforceability.

(i) Such Purchaser has the power and authority, corporate or otherwise, to
execute and deliver this Agreement and the other Transaction Documents to which
such Purchaser is a party and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of this
Agreement and the other Transaction Documents to which such Purchaser is a party
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of such Purchaser, and
no further approval or authorization is required on the part of such Purchaser
for such authorization to be effective. This Agreement and the other Transaction
Documents to which such Purchaser is a party are or will be valid and binding
obligations of such Purchaser enforceable against such Purchaser in accordance
with their respective terms, except as the same may be limited by Bankruptcy
Exceptions.

(ii) The execution, delivery and performance by such Purchaser of this Agreement
and the other Transaction Documents to which such Purchaser is a party and the
consummation of the transactions contemplated hereby and thereby and compliance
by such Purchaser with any of the provisions hereof and thereof, will not (i)
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
such Purchaser under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or

 

8



--------------------------------------------------------------------------------

obligation to which such Purchaser is a party or by which it may be bound, or to
which such Purchaser or any of the properties or assets of such Purchaser may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to such
Purchaser or any of its properties or assets except, in the case of clauses
(i)(B) and (ii), for those occurrences that, individually or in the aggregate,
have not had and would not be reasonably expected to have a Purchaser Material
Adverse Effect. “Purchaser Material Adverse Effect” means a material adverse
effect on the ability of a Purchaser to consummate the Purchase and the other
transactions contemplated by this Agreement.

(iii) Other than such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by such Purchaser in
connection with the consummation by such Purchaser of the Purchase except for
any such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain would not be reasonably
expected to have a Purchaser Material Adverse Effect.

ARTICLE III

COVENANTS

3.1 Commercially Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties will use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or desirable, or advisable under applicable laws, so as
to permit consummation of the Purchase as promptly as practicable and otherwise
to enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other parties to that end.

3.2 Expenses. Unless otherwise provided in any Transaction Document executed by
the Issuers and the Purchasers, each of the parties hereto will bear and pay all
costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated under the Transaction Documents, including fees and
expenses of its own financial or other consultants, investment bankers,
accountants and counsel; provided, however, that on the Closing Date, upon the
receipt from DSO of appropriate invoices, the Issuers shall reimburse DSO for
his reasonable out-of-pocket legal fees and expenses incurred in connection with
the negotiation of the transactions contemplated by this Agreement by wire
transfer of immediately available funds to the account(s) designated by DSO.

3.3 Certain Notifications Until Closing. From the date of this Agreement until
the Subsequent Closing, each party shall promptly notify the other party of (i)
any fact, event or circumstance of which it is aware and which would be
reasonably expected to cause any representation or warranty of such party
contained in this Agreement to be untrue or inaccurate in any material respect
or to cause any covenant or agreement of such party contained in this Agreement
not to be complied with or satisfied in any material respect and (ii) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, has had or would be
reasonably expected to have a Material Adverse Effect or a Purchaser Material
Adverse Effect, as the case may be; provided, however, that delivery of any
notice pursuant to this Section 3.4 shall not limit or affect any rights of or
remedies available to the other party.

3.4 Issuer Arrangements. Prior to the Closing, the Issuers will enter into
certain arrangements with each other, the Company and the Company’s affiliates,
if necessary, in forms and substance reasonably satisfactory to the Holders’
Committee, to ensure that each Issuer has the obligation to lend to any other
Issuer adequate funds in order to enable such other Issuer to make any
distribution payments to the Purchasers required by the terms of the Preferred
Units and to repay such Preferred Units in full.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Purchase for Investment. Without limiting the representations and the
warranties of the Issuers expressly set forth herein, each Purchaser
acknowledges that the Purchased Securities have not been registered under the
Securities Act or under any state securities laws. Each Purchaser (i) is
acquiring the Purchased Securities pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute them to any person in violation of the Securities Act or any
applicable U.S. state securities laws, (ii) will not sell or otherwise dispose
of any of the Purchased Securities, except as permitted by Section 4.4(b) and in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the Purchase
and of making an informed investment decision, and has conducted a review of the
business and affairs of the Issuers that it considers sufficient and reasonable
for purposes of making the Purchase, (iv) is able to bear the economic risk of
the Purchase and at the present time is able to afford a complete loss of such
investment and (iv) is an “accredited investor” (as that term is defined by Rule
501 under the Securities Act).

4.2 Legend. Each Purchaser agrees that all certificates or other instruments
representing Purchased Securities will bear a legend substantially to the
following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE
AGREEMENT, DATED SEPTEMBER 29, 2016, BETWEEN THE ISSUER OF THESE SECURITIES AND
THE PURCHASER REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.
THE SECURITIES

 

10



--------------------------------------------------------------------------------

REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.”

In the event that any Purchased Securities become registered under the
Securities Act, the Issuers shall issue new certificates or other instruments
representing such Purchased Securities, which shall not contain such portion of
the above legend that is no longer applicable; provided that the applicable
Purchaser surrenders to the Issuers the previously issued certificates or other
instruments.

4.3 Issuance of Preferred Units. At or prior to the Initial Closing, the Issuers
shall cause the limited partnership agreements of each of OZ Management, OZ
Advisors I, and OZ Advisors II to be amended to provide for the issuance of the
Preferred Units.

4.4 Holders’ Committee.

(a) Each Purchaser hereby consents and agrees to the establishment of a Holders’
Committee (the “Holders’ Committee”) to be comprised initially of DSO, as sole
member. The appointment of any additional or replacement members to the Holders’
Committee shall be determined by the holders of a majority of the Preferred
Units outstanding (or, prior to Closing, Purchasers acquiring a majority of the
Purchased Securities) immediately prior to such appointment.

(b) Each holder of Preferred Units hereby irrevocably constitutes and appoints
the members of the Holders’ Committee (and each of them) existing at any time
and from time to time, as the sole and exclusive attorney-in-fact and proxy of
such holder of Preferred Units, with full power of substitution and
resubstitution, to attend any meeting of the shareholders of the Preferred Unit
holders, and any adjournment or postponement thereof, on such Preferred Unit
holder’s behalf and to vote or abstain from voting the Preferred Units owned by
such holder in its sole discretion for or against any action or proposal to the
fullest extent permitted by law. Any such vote or abstention shall not be
subject to challenge or input from such holder of Preferred Units. Each holder
of Preferred Units hereby revokes any and all previous proxies with respect to
such holder’s Preferred Units and no subsequent proxies (whether revocable or
irrevocable) shall be given (and if given, shall not be effective) by such
holder with respect to the Preferred Units that conflict with this proxy. This
proxy and power of attorney is intended to be irrevocable and is coupled with an
interest sufficient in law to support an irrevocable proxy and is granted for
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged and shall be valid and binding on any person to whom the holder of
Preferred Units may transfer any of its Preferred Units. The attorney-in-fact
and proxy identified above will be empowered at any and all times to vote or act
by written consent with respect to the Preferred Units at every annual, special,
adjourned or postponed meeting of holder of Preferred Units, and in every
written consent in lieu of such a meeting, or otherwise. The power of attorney
granted herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of each holder of Preferred Units. Any such vote
shall be cast or consent shall be given in accordance with such procedures
relating thereto as shall ensure that it is duly counted for purposes of
determining that a quorum is present and for

 

11



--------------------------------------------------------------------------------

purposes of recording the results of such vote or consent. The provisions of
this Section 4.4(c) shall terminate with respect to a holder of Preferred Units
once such holder no longer owns any Preferred Units.

(c) The parties hereto acknowledge and agree on behalf of themselves and their
respective affiliates that members of the Holders’ Committee shall not be liable
to the Purchasers, any Issuer or any other person for actions taken by the
Holders’ Committee in accordance with this Agreement or the other Transaction
Documents, except to the extent such actions shall have been determined by a
court of competent jurisdiction to have constituted willful misconduct or fraud.
The Purchasers shall severally and not jointly, indemnify and hold harmless each
member of the Holders’ Committee from and against, compensate it for, reimburse
it for and pay any and all losses, liabilities, claims, actions, damages and
expenses, including reasonable attorneys’ fees and disbursements, arising out of
and in connection with such members’ activities as member of the Holders’
Committee (the “Holders’ Committee Losses”), in each case as such Holders’
Committee Loss is suffered or incurred; provided, that in the event it is
finally adjudicated that a Holders’ Committee Loss or any portion thereof was
primarily caused by the willful misconduct or fraud of a member of the Holders’
Committee, such member of the Holders’ Committee shall reimburse the Purchaser
the amount of such indemnified Holders’ Committee Loss attributable to such
willful misconduct or fraud.

4.5 Use of Proceeds. The Issuers shall use the proceeds from the sale of the
Preferred Units for (i) the satisfaction of any payments due and owing by the
Company, the Company’s subsidiaries and affiliates pursuant to the settlement
agreements with the SEC and the United States Department of Justice (the
“Settlements”) with respect to the existing investigation regarding the possible
violations of the Foreign Corrupt Practices Act of 1977 (the “Investigation”)
and certain other laws, and (ii) working capital and general corporate purposes.

4.6 Release of Claims.

(a) Each of the Company, the Issuers and their respective subsidiaries,
predecessors, successors and assigns, and the current and former directors,
officers, employees, insurers, agents, attorneys and representatives of each of
them (collectively, the “Issuer Parties”), hereby releases and forever
discharges from all liability each Purchaser, their respective Related Parties
(as defined in the Unit Designation) and Affiliates (other than the Company, the
Issuers and their respective subsidiaries) and their respective predecessors,
successors and assigns, and the current and former directors, officers,
managers, trustees, employees, insurers, agents, attorneys, representatives of
each of them (collectively, the “Purchaser Parties”), from any and all Claims
(as defined below) which such Issuer Party ever had, now has or hereafter can,
shall or may have, for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement
relating to the Investigation, the Settlements, any underlying fact relating to
the Investigation or the Settlements or any act or omission related thereto
(collectively, the “Released Matters”); provided, however, that the releases set
forth in this Section 4.6 shall not (i) affect the parties’ obligations set
forth in this Agreement or (ii) apply if any such Claim resulted from any
Purchaser Party’s fraud or conviction of a felony, in each case, as determined
by a court of competent jurisdiction by final and nonappealable judgment, which,
for the avoidance of doubt, shall not affect the release of any other Purchaser
Party pursuant to this Section 4.6.

(b) “Claim” shall mean any actual or potential claim, counterclaim, action,
cause of action in law or in equity, suit, lien, liability, debt due, sum of
money, demand, obligation, accounting, damage, punitive damages, loss, cost or
expense, and attorneys’ fees of any nature whatsoever, known or unknown,
contingent or non-contingent, whether arising under state, federal or other law,
or based on common law, statutory law, regulations or otherwise, including,
without limitation, any claim based on alleged breach of contract, breach of
fiduciary duty, breach of duty of confidentiality, undue influence, incapacity,
fraud, fraudulent inducement, negligent misrepresentation, unjust enrichment or
other legal duty, legal fault, offense, quasi-offense or any other theory.

 

 

12



--------------------------------------------------------------------------------

4.7 Indemnification. If any Purchaser Party becomes involved in any capacity in
any Claim brought by or against any person, including stockholders or investors
of the Company or its Subsidiaries, arising from, in connection with or as a
result of (i) the Released Matters or (ii) the transactions contemplated by this
Agreement, including the issuance of Preferred Units hereunder (the “Indemnified
Matters”), the Company and the Issuers, jointly and severally (collectively, the
“Indemnifying Parties”), periodically will reimburse the Purchaser Parties for
their reasonable, out-of-pocket legal and other fees and expenses (including the
cost of any investigation and preparation) incurred in connection therewith, and
in any event, no later than 30 days following demand therefor. The Indemnifying
Parties also will jointly and severally indemnify and hold the Purchaser Parties
harmless against any and all liabilities, debts, obligations, losses, damages,
claims, costs or expenses (including costs of investigation and preparation and
reasonable, out-of-pocket attorneys’ fees and expenses) (collectively, “Losses”)
to any such person arising from, in connection with or as a result of the
Indemnified Matters; provided, that the Indemnifying Parties shall not be
required to indemnify or reimburse any Purchaser Party pursuant to this Section
4.7 with respect to any Claim to the extent it is determined in a final
adjudication of such Claim that is not subject to further appeal that such Claim
resulted from such Purchaser Party’s material breach of its obligations under
this Agreement or if such Claim was one by or in the right of an Indemnifying
Party, such Claim resulted from such Purchaser Party’s fraud or conviction of a
felony which, for the avoidance of doubt, shall not limit the rights of any
other Purchaser Party to indemnification or reimbursement hereunder), and such
Purchaser Party shall reimburse such Indemnifying Party for any amounts received
by such Indemnifying Party pursuant to this Section 4.7 in connection with such
Claim. If for any reason the foregoing indemnification is unavailable to the
Purchaser Parties or insufficient to hold it harmless, then the Indemnifying
Parties shall contribute to the amount paid or payable by such Purchaser Party
as a result of such Loss in such proportion as is appropriate to reflect the
relative economic interests of the Indemnifying Parties, on the one hand, and
the applicable Purchaser Party, on the other hand, in the matters contemplated
by this Section 4.7. The reimbursement, indemnity and contribution rights of the
Purchaser Parties under this Section 4.7 shall be in addition to, and without
limitation of, any reimbursement, indemnity and contribution rights which the
Purchaser Parties may otherwise have.

 

13



--------------------------------------------------------------------------------

4.8 Certain Acknowledgements.

(a) Each of the Company and the Issuers hereby acknowledges and agrees that:

(i) (A) DSO has made substantial contributions to the Company, the Issuers and
their respective subsidiaries as Founder, Chairman and Chief Executive Officer
of the Company, (B) the Purchasers are agreeing to acquire the Preferred Units
hereunder on terms and conditions favorable to the Company, the Issuers and
their respective subsidiaries and (C) accordingly, the Company, the Issuers and
their respective subsidiaries have received, and will receive, substantial
benefits and value from the services of the Purchasers (or their Related Parties
(as defined in the Unit Designation)) and the issuance and sale of the Preferred
Units hereunder; and

(ii) the parties hereto have agreed that the provisions set forth in Section 4.6
(Release of Claims) and Section 4.7 (Indemnification) (collectively, the
“Release and Indemnity”) are a material inducement to the Purchasers’
willingness to enter into this Agreement and consummate the transactions
contemplated thereby, and are being provided by the Company and the Issuers as
consideration in exchange for the substantial benefits and value being provided
by the Purchasers (or their Related Parties) as described in the foregoing
clause (i).

(b) The Company and the Issuers hereby agree to cause all of their respective
subsidiaries to comply with the terms of the Release and Indemnity as if such
subsidiaries were parties hereto and shall, and shall not permit such
Subsidiaries to, take any other action or enter into any other agreement or
transaction that would breach its obligations under the Release and Indemnity.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated at any time prior to a
Closing:

(a) by either the Holders’ Committee or the Issuers if such Closing shall not
have occurred in accordance with Section 1.2(a) hereof; provided, however, that
the right to terminate this Agreement under this Section 5.1(a) shall not be
available to any party whose breach of any representation or warranty or failure
to perform any obligation under this Agreement shall have caused or resulted in
the failure of a Closing to occur on or prior to the applicable Outside Date; or

(b) by either the Holders’ Committee or the Issuers in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

14



--------------------------------------------------------------------------------

(c) by the Issuers by giving written notice to the Holders’ Committee and each
Purchaser if there has been a breach by a Purchaser of any representation,
warranty, covenant, or agreement contained in this Agreement that has prevented
the satisfaction of the conditions to the obligations of the Issuers at the
Closing set forth in Section 1.2(c) or (d), and such breach or unsatisfied
condition has not been waived by the Issuers, or, if such breach or unsatisfied
condition is curable, cured by such Purchaser prior to twenty (20) days after
receipt of the Issuers’ notice of intent to terminate; or

(d) by the Holders’ Committee by giving written notice to the Issuers and the
other Purchasers if (x) there has been a breach by any Issuer of any
representation, warranty, covenant, or agreement contained in this Agreement or
(y) any other fact, event, change, occurrence or effect has occurred, in each
case that has prevented the satisfaction of the conditions to the obligations of
the Purchasers at the Closing set forth in Section 1.2(c) or (e), and such
breach or unsatisfied condition has not been waived by the Holders’ Committee;
or

(e) by the mutual written consent of the Holders’ Committee and the Issuers.

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto, except that nothing herein shall relieve either
party from liability for any prior breach of this Agreement.

5.2 [Reserved].

5.3 Amendment. No amendment of any provision of this Agreement will be effective
unless made in writing and signed by the Holders’ Committee and the Issuers;
provided, that any amendment that adversely affects any Purchaser in a manner
materially disproportionate to the other Purchasers shall require the consent of
such Purchaser.

5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law (it
being understood and agreed that the Holders’ Committee shall be entitled to
waive any provision on behalf of the Purchasers; provided, that any waiver that
adversely affects any Purchaser in a manner materially disproportionate to the
other Purchasers shall require the consent of such Purchaser). No waiver will be
effective unless it is in a writing signed by the waiving party that makes
express reference to the provision or provisions subject to such waiver.

5.5 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile or electronic copy and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

15



--------------------------------------------------------------------------------

5.6 Governing Law; Submission to Jurisdiction, Etc. This Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the non-exclusive personal
jurisdiction of the State or Federal courts in the Borough of Manhattan, The
City of New York, (b) that non-exclusive jurisdiction and venue shall lie in the
State or Federal courts in the State of New York, and (c) that notice may be
served upon such party at the address and in the manner set forth for such party
in Section 5.6. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.

5.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile or electronic mail, upon confirmation of receipt, or (b) on the second
business day following the date of dispatch if delivered by a recognized next
day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

(A) If to the Purchasers: to the address set forth opposite the name of the
Purchaser on Schedule A hereto.

(B) If to the Holders’ Committee:

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: Daniel S. Och

Facsimile: 212-790-0020

E-mail: david.becker@ozcap.com

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, New York 10019 Attention:   Ariel J. Deckelbaum, Esq.   Ellen N. Ching,
Esq. Facsimile:   (212) 757-3990

E-mail:   ajdeckelbaum@paulweiss.com   eching@paulweiss.com

(C) If to the Issuers:

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: David M. Becker, Esq., Chief Legal Officer

Facsimile: 212-790-0065

E-mail: david.becker@ozcap.com

 

16



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Joseph A. Coco, Esq.

                 Michael J. Schwartz, Esq.

Facsimile: (917) 777-3050

E-mail: joseph.coco@skadden.com

             michael.schwartz@skadden.com

5.8 Entire Agreement, Etc. This Agreement (including the Annexes and Schedules
hereto) and the other Transaction Documents constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.

5.9 Definitions of “subsidiary” and “Affiliate”.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means those entities of which such person owns or controls
more than 50% of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which more than 50% of the outstanding
equity securities is owned directly or indirectly by its parent.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

5.10 Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other parties, and any attempt
to assign any right, remedy, obligation or liability hereunder without such
consent shall be void, except (i) an assignment, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
merger or consolidation or the purchaser in such sale or (ii) an assignment or
transfer by a Purchaser of any or all of its rights hereunder (including under
any other Transaction Document) to an affiliate or other Purchaser, in each
case, in accordance with Section 4.4(b).

5.11 Severability. If any provision of this Agreement or a Transaction Document,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or

 

17



--------------------------------------------------------------------------------

the application of such provision to persons or circumstances other than those
as to which it has been held invalid or unenforceable, will remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

5.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Issuers and the Purchasers (and any subsidiary of any Purchaser), any
benefits, rights, or remedies.

5.13 Independent Nature of Purchasers. The obligations of each Purchaser under
this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement. Each Purchaser
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder. The decision of each Purchaser to purchase the
Purchased Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, results of operations or
financial condition of the Issuers or any of their subsidiaries which may have
been made or given by any other Purchaser or by any agent or employee of any
other Purchaser, and no Purchaser or any of its agents or employees shall have
any liability to any other Purchaser (or any other person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein, and no action taken by any Purchaser pursuant hereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents.

*        *        *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

OZ MANAGEMENT LP By: OCH-ZIFF HOLDING CORPORATION, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS LP By:
OCH-ZIFF HOLDING CORPORATION, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS II LP By:
OCH-ZIFF HOLDING LLC, its general partner By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS: OZ PI, LLC

/s/ Daniel S. Och

Name:   Daniel S. Och Title:   Manager Initial Closing Purchase Price:
$218,515,368 Subsequent Closing Purchase Price: $130,109,221

/s/ David Windreich

David Windreich Initial Closing Purchase Price: $17,722,468 Subsequent Closing
Purchase Price: $10,633,481

/s/ Zoltan Varga

Zoltan Varga Initial Closing Purchase Price: $6,551,717 Subsequent Closing
Purchase Price: $3,931,030

/s/ Harold A. Kelly

Harold A. Kelly Initial Closing Purchase Price: $4,997,585 Subsequent Closing
Purchase Price: $2,998,551

/s/ James Levin

James Levin Initial Closing Purchase Price: $1,270,289 Subsequent Closing
Purchase Price: $762,174

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

/s/ Joel M. Frank

Joel M. Frank Initial Closing Purchase Price: $625,000 Subsequent Closing
Purchase Price: $375,000

/s/ Wayne Cohen

Wayne Cohen Initial Closing Purchase Price: $317,573 Subsequent Closing Purchase
Price: $190,543

/s/ James Keith Brown

James Keith Brown Initial Closing Purchase Price: $0 Subsequent Closing Purchase
Price: $1,000,000

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

(See attached)



--------------------------------------------------------------------------------

Schedule A-1

 

Purchaser

   Number of Purchased
Securities in each Issuer      Purchase Price  

OZ PI, LLC

(by: Daniel Och, as Manager)

     218,515.368       $ 218,515,368   

David Windreich

     17,722.468         17,722,468   

Zoltan Varga

     6,551.717         6,551,717   

Hal Kelly

     4,997.585         4,997,585   

Jimmy Levin

     1,270.289         1,270,289   

Joel Frank

     625.000         625,000   

Wayne Cohen

     317.573         317,573      

 

 

    

 

 

 

Total:

      $ 250,000,000   



--------------------------------------------------------------------------------

Schedule A-2

 

Purchaser

   Number of Purchased
Securities in each Issuer      Purchase Price  

OZ PI, LLC

(by: Daniel Och, as Manager)

     130,109.221       $ 130,109,221   

David Windreich

     10,633.481         10,633,481   

Zoltan Varga

     3,931.030         3,931,030   

Hal Kelly

     2,998.551         2,998,551   

James Keith Brown

     1,000.000         1,000,000   

Jimmy Levin

     762.174         762,174   

Joel Frank

     375.000         375,000   

Wayne Cohen

     190.543         190,543      

 

 

    

 

 

 

Total:

      $ 150,000,000   



--------------------------------------------------------------------------------

[OZ MANAGEMENT LP / OZ ADVISORS LP / OZ ADVISORS II LP]

UNIT DESIGNATION OF

THE PREFERENCES AND RELATIVE, PARTICIPATING,

OPTIONAL, AND OTHER SPECIAL RIGHTS, POWERS AND DUTIES

OF

CLASS A CUMULATIVE PREFERRED UNITS

[OZ MANAGEMENT LP / OZ ADVISORS LP / OZ ADVISORS II LP], a Delaware limited
partnership (the “Partnership”), pursuant to the provisions of the Delaware
Revised Uniform Limited Partnership Act and the Amended and Restated Agreement
of Limited Partnership of the Partnership dated as of December 14, 2015, as
amended from time to time (the “Limited Partnership Agreement”), does hereby
state and certify that, pursuant to the authority expressly vested in Och-Ziff
Holding [Corporation] [LLC], a Delaware [corporation] limited liability company
and the Partnership’s general partner (the “General Partner”), the General
Partner duly adopted the following resolution, which remains in full force and
effect as of the date hereof:

RESOLVED, that this Unit Designation of the Class A Cumulative Preferred Units
of the Partnership dated as of             , 2016 (this “Unit Designation”) be
and hereby is adopted as follows:

1. Designation.

(a) Pursuant to Section 3.2(b) of the Limited Partnership Agreement, there is
hereby created a class of Units designated as the “Class A Cumulative Preferred
Units” (the “Class A Preferred Units”), which shall each have a liquidation
preference per Class A Preferred Unit equal to the Unit Price (the “Liquidation
Preference”). The General Partner is authorized to provide for the issuance of
up to 400,000 Class A Preferred Units in one or more series (each, a “Class A
Series”), each of which Class A Series shall be identical other than the date of
issuance.

(b) The Class A Preferred Units have no maturity date. Each Class A Preferred
Unit shall be identical in all respects to every other Class A Preferred
Unit. Notwithstanding Section 3.1(b) of the Limited Partnership Agreement, the
Preferred Units shall not be evidenced by Certificates of Ownership and a
Partner’s interest in any such Units shall be reflected through appropriate
entries in the books and records of the Partnership.

(c) All Class A Preferred Units issued pursuant to, and in accordance with the
requirements of this Unit Designation, shall be fully paid and non-assessable
Units of the Partnership.

2. Definitions. For purposes of this Unit Designation, the following terms have
the meanings ascribed to them below. Capitalized terms used herein without
definition have the meanings ascribed to such terms in the Limited Partnership
Agreement.



--------------------------------------------------------------------------------

“Change of Control Event” means the occurrence of the following:

(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties and assets of the
Operating Partnerships, taken as a whole, to any “person” or “group” (as each
such term is defined in Section 13(d)(3) of the Exchange Act or any successor
provision), other than to a Continuing OZ Person or one or more wholly-owned
subsidiaries of any of the Operating Partnerships; or

(ii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
each such term is defined in Section 13(d)(3) of the Exchange Act or any
successor provision), other than a Continuing OZ Person or the Company and any
of its wholly-owned subsidiaries, becomes (A) the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act or any successor provision) of a
percentage of voting units (or other capital stock) greater than the percentage
of voting units (or other capital stock) held by DSO and his Related Parties as
of the Initial Issuance Date (excluding, for the avoidance of doubt, any units
or other capital stock DSO or his Related Parties are entitled to vote on behalf
of other Persons), in each case, immediately after giving effect to such
transaction in (i) the Company or (ii) one or more of the Operating Partnerships
comprising all or substantially all of the assets of the Operating Partnerships
or (B) entitled to receive a Majority Economic Interest in connection with such
transaction.

“Closing Date” means, with respect to a Class A Series, the original date of
issuance of such Class A Series.

“Commitment” has the meaning assigned to it in the Revolving Credit Facility.

“Company” means Och-Ziff Capital Management Group LLC, a Delaware limited
liability company.

“Continuing OZ Person” means, immediately prior to and immediately following any
relevant date of determination, (i) DSO, (ii) any Related Party of DSO or (iii)
any “person” or “group” (as each such term is used in Section 13(d)(3) of the
Exchange Act or any successor provision) of which DSO or one of his Related
Parties is a member.

“Credit Party” has the meaning assigned to it in the Revolving Credit Facility.

“Designated Officers” has the meaning assigned to it in Section 9(d) hereof.

“Distribution Payment Date” has the meaning assigned to it in Section 3(a)
hereof.

“Distribution Period” means a period commencing on, and including, a
Distribution Payment Date, to, but not including, the following Distribution
Payment Date.

“Distribution Rate” means, with respect to the periods specified below, the
following rates per annum:

(i) Prior to the Step Up Date: 0%

 

2



--------------------------------------------------------------------------------

(ii) From the Step Up Date to the day immediately prior to the sixth anniversary
of the Step Up Date: 6%;

(iii) From the sixth anniversary of the Step Up Date to the day immediately
prior to the seventh anniversary of the Step Up Date: 8%

(iv) From the seventh anniversary of the Step Up Date to the day immediately
prior to the eighth anniversary of the Step Up Date: 9%; and

(v) From the eighth anniversary of the Step Up Date and thereafter: 10%.

Following a Change of Control Event, the Distribution Rate for each applicable
period described above shall increase by 7.0% per annum beginning on the 31st
day following the consummation of such Change of Control Event in accordance
with Section 6(b) hereof unless and until the Operating Partnerships redeem all
Operating Group Class A Preferred Units.

“Distribution Record Date” has the meaning assigned to it in Section 3(a)
hereof.

“DSO” means Daniel S. Och.

“Excess Distributable Earnings” has the meaning assigned to it in Section
6(a)(i) hereof.

“General Partner” has the meaning assigned to it in the recitals hereof.

“Holders’ Committee” has the meaning assigned to it in Section 9(a) hereof.

“Initial Issuance Date” means             , 2016.

“Junior Units” means Units and other equity securities in the Partnership that,
with respect to distributions on such interests and distributions upon
liquidation of the Partnership, rank junior to the Class A Preferred Units.
“Junior Units” include Common Units and PSIs but do not include Class C
Non-Equity Interests.

“Limited Partnership Agreement” has the meaning assigned to it in the recitals
hereof.

“Liquidation Event” has the meaning assigned to it in Section 4(a) hereof.

“Liquidation Preference” has the meaning assigned to it in Section 1 hereof.

“Liquidation Value” has the meaning assigned to it in Section 4(a) hereof.

“Majority Economic Interest” means any right or entitlement to receive more than
50% of the equity distributions or partner allocations (whether such right or
entitlement results from the ownership of partner or other equity interests,
securities, instruments or agreements of any kind) made to all holders of
partner or other equity interests in the Operating Partnerships (other than the
Company or its Subsidiaries).

 

3



--------------------------------------------------------------------------------

“Mandatory Change of Control Redemption” has the meaning assigned to it in
Section 6(b)(i) hereof.

“Mandatory Change of Control Trigger Date” has the meaning assigned to it in
Section 6(b)(i) hereof.

“Mandatory Delivery Date” has the meaning assigned to it in Section 6(a)(iii)
hereof.

“Maturity Date” has the meaning assigned to it in the Revolving Credit Facility.

“New NEO Units” has the meaning assigned to it in Section 9(d) hereof.

“Nonpayment Event” has the meaning assigned to it in Section 9(d) hereof.

“Obligations” has the meaning assigned to it in the Revolving Credit Facility.

“Offered Securities” has the meaning assigned to it in Section 13 hereof.

“Operating Group Class A Preferred Units” means the Class A Preferred Units
issued by the Partnership and the Class A preferred units issued by the other
Operating Partnerships.

“Operating Group Entity” has the meaning assigned to it in Section 3(b)(ii)
hereof.

“Operating Partnerships” means the Partnership, OZ Advisors LP and OZ Advisors
II LP.

“OZ Fund” means any investment vehicle managed (or for which investment advisory
or other asset management services are provided), directly or indirectly, by an
Operating Group Entity in which (a) substantially all of the capital is provided
by third parties in the ordinary course (“Third Party LPs”) and (b) no Person
other than the Operating Partnerships or their wholly-owned Subsidiaries has the
right to receive (x) carried interest, incentive fees, promoted interest,
performance fee or similar rights of participation or profit-sharing, (y)
investment management fees, asset management fees, commitment-based fees,
transaction fees or similar fees not based on performance (or fees payable in
lieu thereof) or (z) other distributions or payments (including guaranteed
payments or other similar distributions or payments but excluding distributions
or redemption payments made to Third Party LPs in the ordinary course in respect
of their interests in such investment vehicle) from such investment vehicle,
whether or not such payments arise as a result of or are due and payable
pursuant to (i) ownership of a membership interest, partnership interest or
other equity interest, (ii) an employment or consulting agreement or arrangement
or (iii) a contract, revenue sharing agreement, participation or other
agreement.

“OZ Subsidiary” has the meaning assigned to it in the Revolving Credit Facility.

 

4



--------------------------------------------------------------------------------

“Parity Units” means (a) any equity securities in the Partnership (or any debt
or other securities convertible into equity securities of the Partnership) that
the Partnership may authorize or issue, the terms of which expressly provide
that such securities shall rank equally with, or senior to, the Class A
Preferred Units with respect to the payment of distributions on such interests
and distributions upon the occurrence of a Liquidation Event relating to the
Partnership and (b) for purposes of Section 8(a) only, any equity securities in
any Subsidiary of the Partnership (or any debt or other securities convertible
into equity securities of any Subsidiary of the Partnership).

“Partnership” has the meaning assigned to it in the recitals hereof.

“Partnership Interests” has the meaning assigned to it in Section 6(a)(i)
hereof.

“Permitted Activities” means (i) the asset management, investment management and
financial services business or any business ancillary, complementary or
reasonably related thereto and reasonable extensions thereof, (ii) the
businesses currently conducted by the Company, the Operating Partnerships or
their Affiliates as of the Initial Issuance Date, and (iii) such other lines of
business as may be consented to by the Holders’ Committee, in each of clauses
(i), (ii) and (iii) only to the extent conducted by any of the Operating
Partnerships and, subject to compliance with Section 3(b)(ii), an Operating
Group Entity.

“Preceding Year” has the meaning assigned to it in Section 6(a)(i) hereof.

“Preferred Distributions” has the meaning assigned to it in Section 3(a) hereof.

“Redemption Multiple” means, with respect to redemptions occurring during the
periods specified below, the following percentages:

(i) 105% with respect to redemptions occurring during the period commencing on
the Closing Date and ending on the day immediately prior to the Step Up Date;

(ii) 103% with respect to redemptions occurring during the period commencing on
the Step Up Date and ending on the day immediately prior to the first
anniversary of the Step Up Date;

(iii) 101% with respect to redemptions occurring during the period commencing on
the first anniversary of the Step Up Date and ending on the day immediately
prior to the second anniversary of the Step Up Date; and

(iv) 100% with respect to redemptions occurring on or after the second
anniversary of the Step Up Date.

“Related Party” means, with respect to any Person, (i) any Person that is the
spouse (including a surviving spouse) or another immediate family member of such
Person, (ii) the estate and lawful heirs of such Person or (iii) any trust,
family partnership, foundation, family limited liability company or other estate
planning vehicle for which such Person acts as a trustee or beneficiary,
provided that the investment decisions relating to any equity interests of the
Operating Partnerships held by such trusts or other entities are controlled
directly or indirectly by such Person.

 

5



--------------------------------------------------------------------------------

“Reorganization Event” has the meaning assigned to it in Section 11(a) hereof.

“Revolving Credit Facility” means the $150.0 million, 5-year unsecured revolving
credit facility entered into by the Partnership, among other parties, on
November 20, 2014, as amended, modified or supplemented from time to time in
accordance with Section 8 hereof; provided, that for purposes of any defined
terms set forth herein that reference the corresponding defined terms in the
Revolving Credit Facility, such defined terms shall have the respective meanings
set forth in the Revolving Credit Facility as in effect as of the date hereof.

“ROFR Notice” has the meaning assigned to it in Section 13 hereof.

“Seller” has the meaning assigned to it in Section 13 hereof.

“Step Up Date” means February 19, 2020.

“Subsidiary” of a Person means any other Person as to which such Person owns,
directly or indirectly, or otherwise Controls more than 50% of the voting shares
or other similar interests or a general partner interest or managing member or
similar interest of such Person. A Subsidiary of the Company, its direct
Subsidiaries or an Operating Group Entity does not include any OZ Fund or any of
its Subsidiaries.

“Third Party Buyer” has the meaning assigned to it in Section 13 hereof.

“Transfer” means any direct, indirect or synthetic transfer, sale, assignment,
pledge, conveyance, hypothecation or other encumbrance or disposition.

“Unit Designation” has the meaning assigned to it in the recitals hereof.

“Unit Price” means $        , subject to appropriate adjustment in the event of
any equity dividend, equity split, combination or other similar recapitalization
with respect to the Class A Preferred Units.

3. Distributions; Allocations.

(a) [Quarterly] [Annual] Distributions. Each holder of Class A Preferred Units
shall be entitled to receive, when, as and if declared by the General Partner in
its sole discretion out of funds legally available therefor, cumulative cash
distributions (“Preferred Distributions”) on each Class A Preferred Unit
calculated based on the Liquidation Preference of such Class A Preferred Unit at
a rate per annum equal to the Distribution Rate (taking into account the
different Distribution Rates that may apply during each Distribution Period in
accordance with the definition of Distribution Rate or Section 6(b) below), with
such Preferred Distributions accruing from, and including, the earlier of (i)
the Step Up Date and (ii) if applicable, the 31st day following the consummation
of a Change of Control Event; provided, however, that the amount of the
Preferred Distributions actually paid shall not exceed the sum of the cumulative
Net Income and items of income and gain allocated to such holder pursuant to
Section 3(d). Any

 

6



--------------------------------------------------------------------------------

Preferred Distributions that have been declared in accordance with the foregoing
sentence shall, unless waived by the Holders’ Committee in its sole discretion,
be payable in arrears on the      day of              of each applicable year
(each, a “Distribution Payment Date”) to the holders of record as they appear in
the books and records of the Partnership for the Class A Preferred Units at the
close of business on the 15th day of              (each, a “Distribution Record
Date”); provided, that (i) if any Distribution Payment Date is not a Business
Day, then the Preferred Distribution which would otherwise have been payable on
that Distribution Payment Date may be paid on the next succeeding Business Day
and (ii) accumulated and unpaid Preferred Distributions for any prior
Distribution Period may be paid at any time. Any Preferred Distribution payable
on the Class A Preferred Units, including distributions payable for any partial
Distribution Period, will be computed on the basis of a 360-day year consisting
of twelve 30-day months. Notwithstanding anything to the contrary contained
herein, Preferred Distributions will accumulate whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of those Preferred Distributions and whether or not those Preferred
Distributions are declared. In the event that any Preferred Distributions or
other payments on the Class A Preferred Units are in arrears, or, are otherwise
not payable as a result of the proviso in the first sentence of Section 3(a),
such amounts shall accrue and accumulate at the Distribution Rate. Holders of
the Class A Preferred Units will not be entitled to any distributions in excess
of full cumulative distributions described in this Section 3(a). Any Preferred
Distributions made on the Class A Preferred Units shall first be credited
against the earliest accumulated but unpaid distribution due with respect to the
Class A Preferred Units.

(b) Funding of Distributions on Operating Group Class A Preferred Units.

(i) Distributions on Junior Units and Parity Units. Except as provided in
Section 3(c) hereof, unless full cumulative distributions on all of the
Operating Group Class A Preferred Units have been or contemporaneously are
declared and paid in respect of all past Distribution Periods as provided in the
corresponding terms of all Operating Group Class A Preferred Units, (i) no
distributions shall be declared or paid or set apart for payment upon Junior
Units or Parity Units by the Partnership, other than Tax Distributions,
distributions payable in Common Units or Deferred Cash Interests, payments or
distributions required under a Partner Agreement, or distributions payable in
Units of any series of preferred Units that the Partnership may issue ranking
junior to the Class A Preferred Units as to distributions and upon liquidation,
and (ii) no Junior Units or Parity Units shall be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such Units) by the
Partnership (except by conversion or exchange for other Units of the Partnership
that rank junior to the Class A Preferred Units as to distributions and upon
liquidation or for shares of the Company (or the cash value thereof) in
accordance with the Exchange Agreement or the Limited Partnership Agreement);
provided, however, that the foregoing shall not prevent Expense Amount
Distributions in accordance with the Expense Allocation Agreement, distributions
or payments pursuant to the terms of any restricted share units of the Company,
or required to facilitate exchanges of Common Units permitted under the Exchange
Agreement, and distributions or transactions necessary to make any payment when
due on any financing or other contractual arrangement (including, without
limitation, the Limited Partnership Agreement or any Partner Agreement) in
effect on the date hereof, or to which the Holders’ Committee has consented.

 

7



--------------------------------------------------------------------------------

(ii) Inter-Entity Loans. If one of the other Operating Partnerships does not
have legally available funds to pay in full all distributions or redemption
payments required to be paid to the holders of the Operating Group Class A
Preferred Units issued by such other Operating Partnership pursuant to their
terms, the Partnership hereby agrees that it will lend or otherwise make
available to such other Operating Partnership adequate funds in order to enable
it to make the required distributions or redemption payments in full, provided
that the Partnership has legally available funds to make such loans or otherwise
make such funds available after giving effect to any required distributions or
redemption payments that the Partnership is required to make under the terms of
the Preferred Units. The Company and the Partnership agree that it is the
intention of the Company and the Partnership that all Operating Group Entities
(whether existing as of the date of this Unit Designation or formed as of a
later date) shall support the Partnership’s obligations in respect of the
Operating Group Class A Preferred Units. In furtherance of the foregoing, the
Company and the Partnership agree that, if a Subsidiary of the Company or any of
its Subsidiaries or the Operating Partnerships or any of their Subsidiaries (an
“Operating Group Entity”), in each case, other than OZ Funds (as defined in the
Revolving Credit Facility) and their Subsidiaries, is formed for the purpose of
engaging in one or more Permitted Activities, the Company and the Partnership
shall cause such new Operating Group Entity to (i) expressly agree to the due
and punctual observance and performance of each and every covenant and condition
of this Unit Designation to be performed and observed by the Partnership and all
the obligations and liabilities hereunder (including those obligations and
liabilities described in Section 3(b), Section 3(c) and Section 6) (as agreed in
good faith by the Company and the Holders’ Committee), and (ii) to the extent
requested by the Holders’ Committee, agree to lend or otherwise make available
to the Partnership adequate funds to make any required distributions or
redemption payments in full that the Partnership is required to make under the
terms of the Preferred Units in the event that the Partnership does not have
legally available funds to make such distributions or redemption payments,
provided that such new Operating Group Entity has legally available funds to
make such loans or otherwise make such funds available. Concurrently with the
formation and the commencement of operations of such Operating Group Entity, the
Company shall deliver a certificate to the Holders’ Committee certifying as to
its compliance with the provisions of this Section 3(b)(ii).

(c) Distributions on Preferred Units of Equal Rank. When distributions are not
paid in full upon the Class A Preferred Units and the Units of any other series
of preferred Units that rank on a parity as to distributions with the Class A
Preferred Units, all distributions declared upon the Class A Preferred Units and
any other series of preferred Units that the Partnership may issue that rank on
a parity as to distributions with the Class A Preferred Units shall be declared
pro rata so that the amount of distributions declared per Class A Preferred Unit
and per Unit of such other series of preferred Units shall in all cases bear to
each other the same ratio that accumulated distributions per Class A Preferred
Unit and accumulated or accrued distributions per Unit of such other series of
preferred Units (which shall not include any accrual in respect of unpaid
distributions for prior Distribution Periods if such other series of preferred
Units is non-cumulative) bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Class A Preferred Units which may be in arrears.

 

8



--------------------------------------------------------------------------------

(d) Allocations. After giving effect to the special allocations set forth in
Section 6.1(d) of the Limited Partnership Agreement, and subject to Section 5.3
thereof, Net Income and Net Loss for each taxable year (and items of income,
gain, loss and deduction taken into account in computing Net Income and Net
Loss) shall be allocated in a manner such that the Capital Account of each
holder of Class A Preferred Units attributable to ownership of Class A Preferred
Units is, as nearly as possible, equal to (i) the distributions that would be
made with respect to such Class A Preferred Units if the Partnership were
dissolved, its affairs wound up and its assets sold for their Carrying Value,
all Partnership liabilities were satisfied (limited with respect to each
non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Partnership were distributed to the
Partners, without regard to any limitations on the payment of Preferred
Distributions as a result of the proviso in the first sentence of Section 3(a)
minus (ii) such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets.

4. Liquidation Value.

(a) In the event of any liquidation, dissolution or winding up of the
Partnership, either voluntary or involuntary (a “Liquidation Event”), after
payment or provision for the liabilities of the Partnership (including the
expenses of such event) and the satisfaction of any claims ranking senior to the
Class A Preferred Units, the holders of the Class A Preferred Units shall be
entitled to receive, out of the assets of the Partnership or proceeds thereof
available for distribution to unit holders, prior to, and in preference to, any
payment or distribution of any assets of the Partnership to the holders of any
Junior Units, an amount equal to the Liquidation Preference per Class A
Preferred Unit plus all accumulated but unpaid Preferred Distributions, taking
into account any limitations on the payment of Preferred Distributions as a
result of the proviso in the first sentence of Section 3(a) (collectively, the
“Liquidation Value”). If the assets of the Partnership available for
distribution in respect of Class A Preferred Units are less than the aggregate
Liquidation Value of all outstanding Class A Preferred Units, such distributions
shall be made to the holders of the Class A Preferred Units pro rata, based on
the aggregate Liquidation Value to which each holder of Class A Preferred Units
is entitled pursuant to this Section 4(a). The foregoing shall not affect any
rights which holders of Class A Preferred Units may have to monetary damages.

(b) Upon a Liquidation Event, after each holder of Class A Preferred Units
receives a payment equal to the Liquidation Value of its Class A Preferred
Units, such holder shall not be entitled to any further participation in any
distribution of assets by the Partnership.

(c) If the assets of the Partnership available for distribution upon a
Liquidation Event are insufficient to pay in full the aggregate amount payable
to the holders of all Class A Preferred Units and the holders of any other
outstanding Parity Units that rank equally with the Class A Preferred Units,
such assets shall be distributed to the holders of the Class A Preferred Units
and the holders of such Parity Units pro rata, based on the full respective
distributable amounts to which each such Unitholder is entitled pursuant to this
Section 4.

(d) Nothing in this Section 4 shall be understood to entitle the holders of
Class A Preferred Units to be paid any amount upon the occurrence of a
Liquidation Event until holders of any classes or series of Units ranking, as to
the distribution of assets upon a Liquidation Event, senior to the Class A
Preferred Units have been paid all amounts to which such classes or series of
Units are entitled.

 

9



--------------------------------------------------------------------------------

(e) Neither the sale, conveyance, exchange or transfer, for cash, Units,
securities or other consideration, of all or substantially all of the
Partnership’s property or assets nor the consolidation, merger or amalgamation
of the Partnership with or into any other entity or the consolidation, merger or
amalgamation of any other entity with or into the Partnership shall be deemed to
be a Liquidation Event, notwithstanding that for other purposes such an event
may constitute a liquidation, dissolution or winding up; provided, that in the
event of any such sale, conveyance, exchange, transfer, consolidation, merger,
amalgamation or similar transaction (which shall include any Change of Control
Event), the successor or acquiring Person (if other than the Partnership) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Unit Designation to be performed and
observed by the Partnership and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as agreed in good
faith by the General Partner and the Holders’ Committee). In addition,
notwithstanding anything to the contrary in this Section 4, no payment will be
made to the holders of Class A Preferred Units pursuant to this Section 4:
solely (i) upon the voluntary or involuntary liquidation, dissolution or winding
up of any Subsidiary of the Partnership or upon any reorganization of the
Partnership into another limited liability entity pursuant to provisions of any
Limited Partnership Agreement that allow the Partnership to convert, merge or
convey its assets to another limited liability entity with or without Limited
Partner approval or (ii) if the Partnership engages in a reorganization or other
transaction in which a successor to the Partnership issues equity securities to
the holders of Class A Preferred Units that have voting powers, rights and
preferences that are substantially similar to the voting powers, rights and
preferences of the Class A Preferred Units pursuant to provisions of any Limited
Partnership Agreement that allow the Partnership to do so without Limited
Partner approval, in each case of clauses (i) and (ii), so long as the
Partnership (or any successor thereof, as applicable) owns substantially the
same assets and liabilities as the Partnership immediately prior to such
liquidation, dissolution, winding up or other transaction.

5. Optional Redemption.

(a) At any time following the initial Closing Date, subject to any limitations
imposed by law, the Partnership may, in the General Partner’s sole discretion,
redeem the outstanding Class A Preferred Units, in whole or in part, at a
redemption price per Class A Preferred Unit equal to the product of the
Redemption Multiple and the Liquidation Value per Class A Preferred Unit as of
the redemption date. If less than all of the Class A Preferred Units are to be
redeemed, the General Partner shall select the Class A Preferred Units to be
redeemed pro rata, based on the number of Class A Preferred Units held by each
holder, calculated to the nearest whole Class A Preferred Unit.

(b) In the event the Partnership shall redeem any or all of the Class A
Preferred Units pursuant to Section 5(a) above, the Partnership shall, subject
to clause (ii) below, give notice of any such redemption to the holders of the
Class A Preferred Units not more than 60 nor less than 10 days (or such other
period as shall be agreed to by the Holders’ Committee) prior to the date fixed
for such redemption. Such notice shall state: (A) the redemption date; (B) the
redemption price; (C) the number of Class A Preferred Units to be redeemed; (D)
the place or places where

 

10



--------------------------------------------------------------------------------

the Class A Preferred Units are to be surrendered (if so required in the notice)
for payment of the redemption price; and (E) that distributions on the Class A
Preferred Units to be redeemed will cease to accrue on such redemption date. If
less than all of the Class A Preferred Units held by any holder is to be
redeemed, the notice provided to such holder shall also specify the number of
Class A Preferred Units held by such holder to be redeemed. Failure to give
notice to any holder of Class A Preferred Units shall not affect the validity of
the proceedings for the redemption of any Class A Preferred Units being
redeemed. Once notice has been given as provided in this Section 5(b), so long
as (i) funds sufficient to pay the redemption price for all of the Class A
Preferred Units called for redemption have been set aside for payment and (ii)
the Partnership pays the redemption price for all of the Class A Preferred Units
called for redemption within 30 days after providing notice as provided in this
Section 5(b), from and after the redemption date such Class A Preferred Units
that have been called for redemption shall no longer be deemed outstanding, and
all rights of the holders of the Class A Preferred Units that have been called
for redemption with respect to such Class A Preferred Units shall cease other
than the right to receive the redemption price, without interest.

(c) The holders of Class A Preferred Units shall have no right to require
redemption of any Class A Preferred Units, except as provided in Section 6
below.

6. Mandatory Redemption.

(a) Certain Mandatory Redemption Events.

(i) From and after March 31, 2020, if the sum of (i) the aggregate amounts which
were distributed in respect of their equity interests in the Partnership
(collectively, “Partnership Interests”) by the Partnership (other than Tax
Distributions, distributions in respect of Class C Non-Equity Interests or
distributions payable in Common Units or Deferred Cash Interests) in respect of
the immediately preceding fiscal year (the “Preceding Year”), or which were
utilized by the Partnership to repurchase Partnership Interests during such
Preceding Year, or were available for such uses (but not so used) and (ii) the
corresponding amounts that were distributed or used for repurchases (or were
available but not used for such purposes) by the other Operating Partnerships
during such Preceding Year were in excess of $100 million (“Excess Distributable
Earnings”), then an amount equal to 20% of such Excess Distributable Earnings
shall be used by the Operating Partnerships to redeem Operating Group Class A
Preferred Units in accordance with this Section 6(a).

(ii) Each Class A Preferred Unit to be redeemed pursuant to this Section 6(a)
shall be redeemed for an amount equal to the Liquidation Value of such Class A
Preferred Unit as of the relevant redemption date. If less than all of the
Operating Group Class A Preferred Units are to be redeemed on any redemption
date, to the extent possible the Operating Partnerships will redeem their
Operating Group Class A Preferred Units pro rata, based on the aggregate amount
that would be required to redeem all then outstanding Operating Group Class A
Preferred Units in each Operating Partnership. If less than all of the Class A
Preferred Units are to be redeemed on any redemption date, the General Partner
shall select the Class A Preferred Units to be redeemed pro rata, based on the
number of Class A Preferred Units held by each holder, calculated to the nearest
whole Class A Preferred Unit.

 

11



--------------------------------------------------------------------------------

(iii) Commencing with fiscal year 2020 (with respect to Preceding Year 2019), no
later than January 31 of the fiscal year immediately following any Preceding
Year, the General Partner shall deliver to the Holders’ Committee a statement
setting forth the General Partner’s good faith determination of the Excess
Distributable Earnings for such Preceding Year and reasonable supporting
documentation with respect thereto, provided that with respect to Preceding Year
2019 such statement need not be provided prior to March 31, 2020. To the extent
the Partnership is required to make a mandatory redemption pursuant to Section
6(a) above, on May 15, 2020 and thereafter on the Distribution Payment Date
occurring in February of each following year (each, a “Mandatory Delivery
Date”), the Partnership shall give notice of any such redemption to the holders
of the Class A Preferred Units on the applicable Mandatory Delivery Date and
shall, subject to clause (y) below, redeem the Class A Preferred Units on a date
to be determined by the General Partner that is not more than 60 days or less
than 10 days after the Mandatory Delivery Date. Such notice shall state: (A) the
redemption date; (B) the redemption price; (C) the number of Class A Preferred
Units to be redeemed; (D) the place or places where the Class A Preferred Units
are to be surrendered (if so required in the notice) for payment of the
redemption price; and (E) that distributions on the Class A Preferred Units to
be redeemed will cease to accrue on such redemption date. If less than all of
the Class A Preferred Units held by any holder are to be redeemed, the notice
provided to such holder shall also specify the number of Class A Preferred Units
held by such holder to be redeemed. Failure to give notice to any holder of
Class A Preferred Units shall not affect the validity of the proceedings for the
redemption of any Class A Preferred Units being redeemed or the Partnership’s
obligations to redeem at the time set forth herein. Once notice has been given
as provided in this Section 6(a)(iii), so long as funds (x) sufficient to pay
the redemption price for all of the Class A Preferred Units called for
redemption have been set aside for payment and (y) the Partnership pays the
redemption price for all of the Class A Preferred Units called for redemption
within 30 days after providing notice as provided in this Section 6(a)(iii),
from and after the redemption date such Class A Preferred Units that have been
called for redemption shall no longer be deemed outstanding, and all rights of
the holders of the Class A Preferred Units that have been called for redemption
with respect to such Class A Preferred Units shall cease other than the right to
receive the redemption price, without interest.

(b) Mandatory Redemption Upon Change of Control Event.

(i) If a Change of Control Event occurs, the Partnership shall redeem all
outstanding Class A Preferred Units pursuant to this Section 6(b) (a “Mandatory
Change of Control Redemption”); provided, however, that such Mandatory Change of
Control Redemption shall not occur prior the earlier of (x) the date that is 91
days after the Maturity Date of the Revolving Credit Facility and (y) the
payment in full of the Loans (as defined in the Revolving Credit Facility) and
all other Obligations that are accrued and payable and the termination of the
Commitments (the earlier of such dates, the “Mandatory Change of Control Trigger
Date”). From and after the date that is 31 days following the consummation of a
Change of Control Event until the Mandatory Change of Control Redemption has
been consummated, the Distribution Rate payable by the Partnership on the Class
A Preferred Units shall increase by 7.0% per annum for all periods set forth in
the definition of Distribution Rate.

 

12



--------------------------------------------------------------------------------

(ii) The Partnership shall redeem all outstanding Class A Preferred Units
pursuant to this Section 6(b) at a redemption price per Class A Preferred Unit
equal to the Liquidation Value per Class A Preferred Unit as of the redemption
date.

(iii) In the event the Partnership is required to effect a Mandatory Change of
Control Redemption, the Partnership shall, subject to clause (y) below, give
notice of any such Mandatory Change of Control Redemption to the holders of the
Class A Preferred Units not more than 60 nor less than 10 days (or such other
period as shall be agreed to by the Holders’ Committee) prior to the date fixed
for such Mandatory Change of Control Redemption. Such notice shall state: (A)
the redemption date, which shall be no later than 30 days following the
Mandatory Change of Control Trigger Date; (B) the redemption price; (C) the
number of Class A Preferred Units to be redeemed; (D) the place or places where
the Class A Preferred Units are to be surrendered (if so required in the notice)
for payment of the redemption price; and (E) that distributions on the Class A
Preferred Units to be redeemed will cease to accrue on such redemption
date. Failure to give notice to any holder of Class A Preferred Units shall not
affect the validity of the proceedings for the Mandatory Change of Control
Redemption of any Class A Preferred Units being redeemed or the Partnership’s
obligations to redeem no later than 30 days following the Mandatory Change of
Control Trigger Date. Once notice has been given as provided in this Section
6(b)(iii), so long as (x) funds sufficient to pay the redemption price for all
of the Class A Preferred Units called for redemption have been set aside for
payment and (y) the Partnership pays the redemption price for all of the Class A
Preferred Units called for redemption within 30 days after the Mandatory Change
of Control Trigger Date, from and after the redemption date such Class A
Preferred Units that have been called for redemption shall no longer be deemed
outstanding, and all rights of the holders of the Class A Preferred Units that
have been called for redemption with respect to such Class A Preferred Units
shall cease other than the right to receive the redemption price, without
interest.

7. Refinancing or Other Redemption Trigger Events. As of any Business Day from
and after the date hereof, if the average closing price of the Class A Shares of
the Company on the New York Stock Exchange for the previous 20 trading days
exceeds $15.00 (subject to appropriate adjustment in the event of any equity
dividend, equity split, combination or other similar recapitalization with
respect to the Class A Shares), the General Partner agrees to use its reasonable
best efforts to redeem all of the outstanding Class A Preferred Units pursuant
to Section 5 above as promptly as practicable; provided, that, if such event
occurs prior to February 19, 2020, the General Partner shall use its reasonable
best efforts to obtain the consent of the lenders under the Revolving Credit
Facility and, if consent is required from lenders under any other bona fide debt
financings of the Company at the time, the consent of such other lenders to
effect such redemption as promptly as practicable, it being understood that no
such redemption shall occur absent such consent. The procedures for the
redemption of Class A Preferred Units in Section 6(a) shall apply mutatis
mutandis to the redemption of Class A Preferred Units pursuant to this Section
7.

8. Parity Units; Consents; Non-Circumvention.

(a) The Partnership shall not issue any Parity Units without the prior written
consent of the Holders’ Committee in its sole discretion and the Partnership
shall not, and shall cause each of its Subsidiaries not to, amend, modify or
otherwise cause any of its equity securities (or

 

13



--------------------------------------------------------------------------------

any debt or other securities convertible into equity securities of the
Partnership or its Subsidiaries) to become Parity Units without the prior
written consent of the Holders’ Committee, other than (i) Parity Units issued to
the Partnership or any of its wholly-owned Subsidiaries or (ii) subject to
Sections 9(d) and (e), Parity Units issued by Subsidiaries of the Partnership to
the extent required to satisfy, or upon consultation with the Company’s outside
counsel in compliance with, any regulatory or other legal requirements. Nothing
in this Unit Designation shall prohibit any refinancing, refunding, replacement,
renewal, restatement, amendment and restatement, amendment, supplement or other
modification of the Revolving Credit Facility or any existing non-convertible
debt obligations of the Partnership or intercompany debt between or among the
Operating Partnerships; provided, that no such refinancing, refunding,
replacement, renewal, restatement, amendment and restatement, amendment,
supplement or other modification of the Revolving Credit Facility or
intercompany debt shall prohibit the Partnership from making any distributions
or redemptions in respect of the Class A Preferred Units.

(b) The Company and the Partnership shall not, and shall cause their respective
Subsidiaries not to, engage in any line of business or activity other than
Permitted Activities, in each case, subject to the Company and the Partnership’s
compliance with Section 3.2(b)(ii). The Partnership shall not by any action or
inaction, including, without limitation, amending its Limited Partnership
Agreement or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action
or inaction, directly or indirectly, avoid or seek to avoid the observance or
performance of any of the terms of this Unit Designation. Notwithstanding
anything herein to the contrary, so long as the Revolving Credit Facility is in
effect, this Unit Designation shall not restrict the ability of any OZ
Subsidiary to (i) pay dividends or make any other distributions on any such OZ
Subsidiary’s equity interests owned by any Credit Party or any OZ Subsidiary,
(ii) repay or prepay any Indebtedness (as defined in the Revolving Credit
Facility) owed by such OZ Subsidiary to any Credit Party or any OZ Subsidiary,
(iii) make loans or advances to any Credit Party or any OZ Subsidiary or (iv)
transfer, lease or license any of its material property or assets to any Credit
Party.

9. Voting Rights; Preferred Unit Holders’ Committee.

(a) This Unit Designation establishes a committee of the holders of the Class A
Preferred Units (the “Holders’ Committee”) to be comprised initially of Daniel
S. Och, as sole member. Subject to the foregoing, the holders of a majority of
the Operating Group Class A Preferred Units then outstanding may at any time
remove members from, or appoint replacement or additional members to, the
Holders’ Committee and shall appoint at least one member promptly if at any time
thereafter the Holders’ Committee has no members. In the event that additional
members are appointed to the Holders’ Committee, the members of the Holders’
Committee shall act by majority vote on all matters to be approved by the
Holders’ Committee.

(b) Except as provided herein, the holders of Class A Preferred Units have no
consent, approval, waiver or voting rights or powers. Each holder of Class A
Preferred Units hereby irrevocably delegates all power and authority to the
Holders’ Committee to exercise, on behalf of such holder of Class A Preferred
Units, any and all rights of such holder in respect of such Class A Preferred
Units, including the granting of any waivers or the exercise of any consent,
approval or voting rights or powers on behalf of such holder.

 

14



--------------------------------------------------------------------------------

(c) Each holder of Class A Preferred Units hereby irrevocably constitutes and
appoints the members of the Holders’ Committee (and each of them) existing at
any time and from time to time, as the sole and exclusive attorney-in-fact and
proxy of such holder of Class A Preferred Units, with full power of substitution
and resubstitution, to attend any meeting of the shareholders of the Class A
Preferred Unit holders, and any adjournment or postponement thereof, on such
Class A Preferred Unit holder’s behalf and to vote or abstain from voting the
Class A Preferred Units owned by such holder in its sole discretion for or
against any action or proposal to the fullest extent permitted by law. Any such
vote or abstention shall not be subject to challenge or input from such holder
of Class A Preferred Units. Each holder of Class A Preferred Units hereby
revokes any and all previous proxies with respect to such holder’s Class A
Preferred Units and no subsequent proxies (whether revocable or irrevocable)
shall be given (and if given, shall not be effective) by such holder with
respect to the Class A Preferred Units that conflict with this proxy. This proxy
and power of attorney is intended to be irrevocable and is coupled with an
interest sufficient in law to support an irrevocable proxy and is granted for
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged and shall be valid and binding on any person to whom the holder of
Class A Preferred Units may transfer any of its Class A Preferred Units. The
attorney-in-fact and proxy identified above will be empowered at any and all
times to vote or act by written consent with respect to the Class A Preferred
Units at every annual, special, adjourned or postponed meeting of holder of
Class A Preferred Units, and in every written consent in lieu of such a meeting,
or otherwise. The power of attorney granted herein is a durable power of
attorney and shall survive the dissolution, bankruptcy, death or incapacity of
each holder of Class A Preferred Units. Any such vote shall be cast or consent
shall be given in accordance with such procedures relating thereto as shall
ensure that it is duly counted for purposes of determining that a quorum is
present and for purposes of recording the results of such vote or consent. The
provisions of this Section 9 shall terminate with respect to a holder of Class A
Preferred Units once such holder no longer owns any Class A Preferred Units.

(d) Notwithstanding anything in this Unit Designation to the contrary, none of
the Partnership, any other Operating Group Entity or OZ Fund may issue, and the
Company and the Partnership shall not permit the Partnership, any other
Operating Group Entity or OZ Fund to issue, to (x) any individual who is a
“named executive officer” in the Company’s most recent filing with the
Securities and Exchange Commission that required disclosure pursuant to Rule
402(c) of Regulation S-K or such individual’s Related Parties (or would be a
“named executive officer” with respect to the fiscal year in which the proposed
issuance occurs) or (y) in the event that the Company is not required to file
reports with the Securities and Exchange Commission, any individual who would
have been a “named executive officer” if the Company was required to file such
reports or such individual’s Related Parties, in each case of clauses (x) and
(y), other than DSO or his Related Parties (collectively, the “Designated
Officers”), new equity interests in the Partnership, such Operating Group Entity
or OZ Fund (“New NEO Units”) and make any distributions in respect of such New
NEO Units, unless (i) so long as the Company’s common shares are traded on the
New York Stock Exchange or another nationally recognized stock exchange, the
issuance of such New NEO Units is approved by the Company’s compensation
committee and (ii) to the extent the Company’s common shares are not traded on
the New York

 

15



--------------------------------------------------------------------------------

Stock Exchange or another nationally recognized stock exchange, with the prior
written consent of the Holders’ Committee. For the avoidance of doubt, (i) if
the issuance of such New NEO Units are approved in accordance with the preceding
sentence, any distributions paid on such New NEO Units that otherwise comply
with the terms of this Unit Designation shall be permitted without any further
action on the part of the compensation committee or the Holders’ Committee as
the case may be, and (ii) this Section 9(d) shall not restrict issuances of
interests in the ordinary course to Designated Officers in connection with any
direct or indirect capital investments they make in the OZ Funds on
substantially the same terms and conditions as third party investors (other than
any waiver of management, incentive, carry or similar fees agreed to by the
Company).

(e) Neither the Company nor the Partnership shall effect, or cause or permit to
be effected, any transaction between the Company, the Partnership or any other
Operating Group Entity or any OZ Fund, on the one hand, with any Designated
Officer, any holder of at least 10% of the outstanding equity interests of the
Company, the Partnership, any other Operating Group Entity or their respective
Affiliates or Related Parties (for the avoidance of doubt, other than the
Company, the Partnership, any other Operating Group Entity, DSO or his Related
Parties), on the other hand, other than transactions in the ordinary course of
business with any Person (other than any Person that is a Designated Officer)
relating to such Person’s service to any Operating Group Entity or consistent
with past practice as of the date hereof including in connection with granting
any direct or indirect carry or capital interest in the OZ Funds to such Person,
which matters shall, without limiting Section 9(d), be determined by the Board
of Directors of the Company or the compensation committee thereof.

(f) None of the Partnership or any other Operating Group Entity shall, and the
Company and the Partnership shall not permit the Partnership or such Operating
Group Entity to, sell, dispose of, or otherwise transfer (whether directly or
indirectly, by merger, spin-off, consolidation, or otherwise) any of their
respective businesses, business lines, or divisions (including their respective
multi-strategy, credit and real estate businesses) or any significant assets
thereof without the prior written consent of the Holders’ Committee; provided
that this Section 9(f) does not restrict any such sale, disposal or other
transfer from any OZ Subsidiary to any Credit Party that is permitted under
Section 8(b), provided that nothing in this Section 9(f) shall limit obligations
of the Operating Partnerships and the Company under Section 3(c)(ii).

10. Amendments and Waivers. Only the prior written consent of the Holders’
Committee shall be required for the repeal of this Unit Designation, any
amendment (directly or indirectly, by merger, consolidation or otherwise) to
this Unit Designation, or any waiver of any of its provisions. Only the prior
written consent of the Holders’ Committee shall be required for any amendment
(directly or indirectly, by merger, consolidation or otherwise) to the Limited
Partnership Agreement that would have an adverse effect on any holders of the
Class A Preferred Units or effectuate any waiver of any provisions of this Unit
Designation.

11. No Reissuance. No Class A Preferred Units acquired by the Partnership by
reason of redemption, purchase or otherwise shall be reissued.

 

16



--------------------------------------------------------------------------------

12. Transfers.

(a) No Class A Preferred Unit (or any rights with respect thereto) shall be
Transferred without the consent of the Holders’ Committee and, solely in the
case of any holder of Class A Preferred Units other than DSO or a Related Party
of DSO, the General Partner; provided, that any such consent shall not be
unreasonably withheld with respect to a request to Transfer Class A Preferred
Units in accordance with this Section 12. Any attempted Transfer that is not
made in compliance with this Section 12 shall be void ab initio.

(b) No Transfer shall be permitted under Section 12(a) if the Holders’ Committee
determines in its sole and absolute discretion that (i) such a Transfer would
pose a risk that the Partnership would be a “publicly traded partnership” as
defined in Section 7704 of the Code; (ii) such Transfer would obligate the
Partnership to register the Interests for resale under any applicable federal or
state securities laws or require the Partnership to file reports pursuant to any
applicable federal or state securities laws.

(c) Each holder of Class A Preferred Units hereby agrees that it will not effect
any Transfer of all or any of its Class A Preferred Units (whether voluntarily,
involuntarily or by operation of law) in any manner contrary to the terms of
this Unit Designation or that violates or causes the Partnership or the Partners
to violate the Securities Act, the Exchange Act, the Investment Company Act, or
the laws, rules, regulations, orders or other directives of any governmental
authority.

(d) In the event of any Transfer of Class A Preferred Units, (i) the transferor
shall cause each transferee to agree in writing to comply with the terms of this
Unit Designation and the Partnership Agreement, (ii) prior to such Transfer by
any holder of Class A Preferred Units other than by DSO or a Related Party of
DSO, and as a condition thereto, the General Partner may require such other
documentation, including appropriate opinions of legal counsel, as it deems
necessary in its sole discretion, and (iii) unless waived by the General Partner
in its sole discretion, no Transfer of Class A Preferred Units other than by DSO
or a Related Party of DSO shall be permitted unless the transferor or the
proposed transferee shall have undertaken to pay all reasonable expenses
incurred by the Partnership or its Affiliates in connection therewith.

13. Right of First Refusal. In the event that a holder of Class A Preferred
Units (other than DSO or a Related Party of DSO) (the “Seller”) receives a
bona-fide offer for the sale of any or all of such holder’s Class A Preferred
Units (the “Offered Securities”), the Seller shall first offer to sell the
Offered Securities to DSO or his designee(s) pursuant to a written notice (the
“ROFR Notice”) provided to DSO, which notice shall include: (i) a description of
the transaction being proposed, (ii) the identity of the offeror (“Third Party
Buyer”), (iii) the purchase price proposed and the manner of payment thereof and
(iv) a term sheet setting forth the material terms and conditions of the offer
and a copy of the proposed agreement, if any. Within twenty (20) days of
receiving the ROFR Notice, DSO must either accept or decline the offer and if
DSO neither accepts nor declines the offer within such twenty (20) day period,
the offer will be considered declined. If the offer is declined by DSO, (i) the
Seller shall next offer to sell the Offered Securities to the General Partner,
on behalf of the Partnership, pursuant to a ROFR Notice and otherwise on the
terms specified in the foregoing sentence, and (ii) if the General Partner
declines such offer, the Seller will have the right to sell the Offered
Securities to the person specified in the offer at a price and on terms and
conditions no less favorable to the Seller than the price and terms and
conditions set out in the ROFR Notice. If the sale to the Third Party Buyer is
not completed within sixty (60) days after the General Partner declines the
offer, this Section 13 shall again become applicable as if the offer had not
been made.

 

17



--------------------------------------------------------------------------------

14. No Preemptive Rights. Unless otherwise determined by the General Partner and
the Holders’ Committee, no holders of the Class A Preferred Units will, as
holders of Class A Preferred Units, have any preemptive rights to purchase or
subscribe for Common Units or any other security of the Partnership.

15. Notices. Any notices required or permitted to be given to a holder of
Preferred Units hereunder may be given by mail or other means of written
communication, including by electronic mail or other means of electronic
transmission, to the address or other applicable contact details maintained for
such holder in the books and records of the Partnership.

16. Severability of Provisions. If any right, preference or limitation of the
Class A Preferred Units set forth in this Unit Designation (as this Unit
Designation may be amended from time to time) is invalid, unlawful or incapable
of being enforced by reason of any rule or law or public policy, all other
rights, preferences and limitations set forth in this Unit Designation, which
can be given effect without the invalid, unlawful or unenforceable right,
preference or limitation shall nevertheless remain in full force and effect, and
no right, preference or limitation herein set forth be deemed dependent upon any
such other right, preference or limitation unless so expressed herein.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Unit Designation has been duly executed as of the date
first above written.

 

[OZ MANAGEMENT LP / OZ ADVISORS LP / OZ ADVISORS II LP] By:   OCH-ZIFF HOLDING
[CORPORATION] [LLC]   its general partner By:  

 

Name:   Title:   OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC, as to Section 3(b)(ii),
Section 8(b), Section 9(d), Section 9(e), and Section 9(f) only By:  

 

Name:   Title:  

 

19